Title: From Thomas Jefferson to Adrien Petit, 25 January 1791
From: Jefferson, Thomas
To: Petit, Adrien



à Philadelphie ce 25. Janvier 1791.

A mon depart de Paris, mon cher Petit, vous m’aviez proposé et meme avec de l’empressement, de m’accompagner en Amerique.

Je ne m’y suis pas consenti, parceque je croyois toujours à ma très prochaine retour, et que je souhaitois de laisser mes affaires dans vos mains. Quand je suis convenu de rester ici, et que je me voyois dans le cas d’etablir une maison, j’aimois de me persuader, et sans y douter meme, que, vu le desir que vous m’aviez temoigné de visiter ce pays-ci, vous ne balanceriez pas de venir me joindre, et de demeurer chez moi au meme pié où vous etiez à Paris. Quels donc ont eté mes regrets à la reception de la lettre de Monsieur Short, qui m’a annoncé votre refus. Si les offres qu’il vous auroit fait de ma part ne vous ont pas convenus, peutetre qu’il les auroit arrangé plus à votre gré, connoissant le desir que je lui avois marqué de vous posseder. Il ne m’en a pas donne les details. Je ne pretends pas etre assez riche pour vous proposer de vous faire un sort ici. Mais certainement j’aurois souhaité de vous voir à votre aise ici autant que vous l’étiez à Paris. Je suis sur qu’etant ici, vous trouveriez des facilités à ameliorer votre sort qui ne peuvent pas exister en Europe, et des occasions de vous preparer un etablissement ou en terres, ou en commerce. Et en tout cas si, après l’avoir vu et essayé, le pays ne vous plaisoit pas, je vous aurois renvoyé en France à ma propre charge. Pensez-y, mon cher ami, et venez me joindre ici. M. Short prendra des arrangemens avec vous pour cet effet, et j’espere que vous en serez content. Vous trouverez ici Monsieur et Madame Adams, qui sont etablis à Philadelphie, et qui sont de vos amis. Mes enfants restent chez moi en Virginie. L’ainée est mariée. La cadette reste avec elle, et toutes les deux parlent de vous avec beaucoup d’amitié. Soyez sur qu’il n’y a personne qui en a plus que lui qui est avec beaucoup d’attachement, mon cher Petit votre veritable ami,

Th: Jefferson

